                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     FITNESS ANYWHERE LLC,                              Case No. 14-cv-01725-BLF
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING UNOPPOSED
                                   9             v.                                         MOTION TO WITHDRAW AS
                                                                                            COUNSEL OF RECORD FOR
                                  10     WOSS ENTERPRISES LLC,                              DEFENDANT; VACATING
                                                                                            DECEMBER 13, 2018 HEARING
                                  11                    Defendant.
                                                                                            [Re: ECF 274]
                                  12
Northern District of California
 United States District Court




                                  13
                                              Before the Court is attorneys H. Michael Brucker and Steven M. Kipperman’s
                                  14
                                       (“Movants”) motion to withdraw as counsel for Defendant Woss Enterprises LLC (“Woss”)
                                  15
                                       pursuant to Civil Local Rule 11-5. See ECF 274 (“Mot.”). The time to oppose the motion has
                                  16
                                       passed, and no party has filed an opposition. The Court finds that the motion is appropriate for
                                  17
                                       submission without oral argument. See Civ. L.R. 7-1(b). Accordingly, the hearing set for
                                  18
                                       December 13, 2018 is VACATED. For the reasons that follow, the motion is GRANTED.
                                  19
                                              The decision to grant or deny an attorney’s motion to withdraw as counsel is committed to
                                  20
                                       the sound discretion of the trial court. j2 Glob. Commc'ns, Inc. v. Blue Jay, Inc., No. C 08-
                                  21
                                       4254PJH, 2009 WL 464768, at *1 (N.D. Cal. Feb. 24, 2009) (citing LaGrand v. Stewart, 133 F.3d
                                  22
                                       1253, 1269 (9th Cir.)). In this district, the California Rules of Professional Conduct govern
                                  23
                                       withdrawal of counsel. See Nehad v. Mukasey, 535 F.3d 962, 970 (9th Cir. 2008). Moreover,
                                  24
                                       under Civil Local Rule 11-5, “[c]ounsel may not withdraw from an action unless relieved by order
                                  25
                                       of Court after written notice has been given reasonably in advance to the client and to all other
                                  26
                                       parties who have appeared in the case.” Where “withdrawal of an attorney is not accompanied by
                                  27
                                       simultaneous appearance of substitute counsel or agreement of the party to appear pro se, leave to
                                  28
                                   1   withdraw may be subject to the condition that papers may continue to be served on counsel for

                                   2   forwarding purposes.” Civ. L.R. 11-5(b).

                                   3          Woss filed for Chapter 7 bankruptcy on May 18, 2017, placing Woss in the hands of

                                   4   Bankruptcy Trustee Sarah Little. See ECF 275 ¶ 2. The Trustee has been nonresponsive to

                                   5   Movants since July 2017, and Movants are informed that Woss cannot pay Movants either for

                                   6   their past services or for any services moving forward. Id. ¶¶ 3–4. Movants provided Trustee

                                   7   notice of this motion on June 27, 2018, and the Trustee failed to oppose the motion. Id. ¶ 6.

                                   8   Given the Trustee’s unwillingness to communicate with or pay Movants, the Court finds that

                                   9   withdrawal is appropriate.

                                  10          Counsel shall continue to receive papers for service and shall forward such papers to

                                  11   Defendant Woss as agreed in the motion.

                                  12          Defendant Woss is advised that it may not appear in this action or file any papers except
Northern District of California
 United States District Court




                                  13   through counsel of record.

                                  14          Accordingly, H. Michael Brucker and Steven M. Kipperman’s motion to withdraw as

                                  15   counsel for Defendant is GRANTED.

                                  16

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: October 9, 2018

                                  20                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
